Citation Nr: 0839362	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  06-00 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of back 
injury.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The veteran served on active duty from February 1970 to 
November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for residuals of a back injury.  


FINDINGS OF FACT

The veteran's back pain first manifested many years after 
service and is not related to his service or to any aspect 
thereof. 


CONCLUSION OF LAW

Residuals of a back injury were not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 1154(b), 5103, 5103(a), 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

The veteran claims that he was not treated for his back 
injury while in service but told a physician during his 
discharge process at Treasure Island, California, that he was 
required to move very heavy objects in and around helicopters 
in conjunction with his helicopter crew chief 
responsibilities.  He recalls his first memory of injury as a 
situation in flight when he was required to slide a fuel cell 
forward to the fuel hookup.  He suffered a trauma from that 
event.  He claims that the physician at the separation 
examination told him that he made a note of the veteran's 
back injury, to which the veteran would be able to refer as 
service-connected.  He also claims that he received treatment 
and examinations many times since leaving his military 
service but does not remember the details.  

The only two references to back problems in veteran's service 
medical records are the veteran's August 1972 report of 
medical history and a November 1974 flight physical 
examination report.  The August 1972  report of medical 
history shows that, at the age of 14, the veteran underwent 
an operation on his back to place a bone splicer in a 
vertebrae.  The November 1974 examination report states that 
the veteran had a congenital bifid vertebrae lumbar spine 
with occasional minor low grade pain of minor magnitude, 
found to be not considered disabling (NCD).  There is no 
other mention of any back injuries or treatment during 
service.  In addition, the September 1975 separation 
examination showed no record of back injuries, no complaints 
of back problems, and no diagnosis of any back disability.  

As no back condition was diagnosed in service, the Board 
finds that chronicity in service is not established in this 
case.  As chronicity in service has not been established, a 
showing of continuity of symptoms after discharge is required 
to support the veteran's claim for service connection of his 
left knee condition.  38 C.F.R. § 3.303(b) (2008).

As to post-service treatment records, private treatment 
records from February 2002 to January 2005 identified by the 
veteran were obtained.  These records show that the veteran 
first complained of continuous low back discomfort in 2002, 
almost 27 years after discharge from service.  The veteran 
reported to his physician that his back pain started while 
flying helicopters during his military service and stated 
that his symptoms were currently about the same as they were 
in service.  In January 2003, the veteran's private physician 
stated that the veteran had no point vertebral tenderness, 
and there was no lumbar muscle tension bilaterally.  The 
assessment was for the veteran to increase medication and to 
avoid low-back stress, but to exercise and plan for weight 
loss.  

An August 2004 x-ray examination showed mild disc space 
narrowing at L1 through L4 with anterior spurring.  The 
remaining discs were normally maintained, and no fracture or 
destructive process was identified.  In April 2005, the 
veteran stated that he had been having back problems on and 
off for the previous six years.  However, by the end of 
April, the veteran reported to his physician that his back 
had been feeling fairly well.

None of the private physicians attribute the veteran's 
current back problems to his military service, nor do the 
veteran's service medical records show any injury incurred in 
service.  Thus, the medical evidence fails to establish that 
a relationship exists between the veteran's current back 
problems and any claimed back injuries incurred in service.  
Additionally, in view of the lengthy period without evidence 
of treatment following separation from service, there is no 
evidence of a continuity of treatment or diagnosis, and this 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  The Board therefore finds that the 
preponderance of the evidence is against finding that the 
veteran's current back problems are related to his military 
service.  

Finally, given the length of time between the veteran's 
separation from service and the initial record of a 
diagnosis, he is not entitled to service connection for back 
problems on a presumptive basis because no back disability 
manifested to a degree of 10 percent disabling was shown 
within one year following his separation from service.  
38 C.F.R. §§ 3.307, 3.309(a).

The Board also notes that there is evidence of record that 
tends to indicate that the veteran had a preexisting 
disability prior to entering service.  A veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable evidence demonstrates that an 
injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  History of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions but will be 
considered together with all other material evidence in 
determinations as to inception.  Determinations should not be 
based on medical judgment alone as distinguished from 
accepted medical principles, or on history alone without 
regard to clinical factors pertinent to the basic character, 
origin and development of such injury or disease.  They 
should be based on thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof.  
History conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded probative value consistent with 
accepted medical and evidentiary principles in relation to 
value consistent with accepted medical evidence relating to 
incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  38 C.F.R. § 3.304(b) (2008); 38 U.S.C.A. 
§ 1111 (West 2002).

The Board finds that the evidence of record does not 
demonstrate by clear and unmistakable evidence that any 
disability of the spine preexisted the veteran's service.  In 
any event, even were there to be a preexisting back 
disability, the service medical records do not show any 
complaint of or treatment for any back disability.  The 
condition is noted only twice during service on annual 
examinations and was not considered disabling.  Therefore, 
the Board finds that even if a preexisting condition is 
shown, the evidence does not show any increase in disability 
during the veteran's service such that the presumption of 
aggravation would attach.  38 C.F.R. § 3.306 (2008).

In addition, the extent that the veteran has been diagnosed 
with a congenital deformity of the spine, the Board notes 
that congenital and developmental conditions are not 
considered diseases or injuries and thus are not disabilities 
for which service connection can be granted.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(c) (2008).  Therefore, 
service connection cannot be granted for any congenital 
deformity of the spine directly and the evidence does not 
show any increase in disability of the congenital deformity 
during the veteran's service that would create a presumption 
of aggravation.  38 C.F.R. § 3.306 (2008).

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the veteran's current back 
problems first manifested many years after service and are 
not related to his active service or any incident therein.  
In the event that the veteran is found to have a preexisting 
back disability, the evidence shows that disability to be a 
congenital deformity and does not show any increase in 
disability during the veteran's service for which service 
connection could be granted on the basis of aggravation.  As 
the preponderance of the evidence is against the veteran's 
claim for service connection for hearing loss, the claim must 
be denied. 38 U.S.C.A. § 51707(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  The notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2007); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in May 2004 and September 
2004; rating decisions in July 2004 and December 2004; a 
statement of the case in September 2005; and supplemental 
statements of the case in January 2006 and May 2007.  Those 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  Thus, VA has 
satisfied its duty to notify the appellant prior to the June 
2008 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA did not obtain a medical examination in 
relation to the claim for service connection for the 
residuals of back injury because there is no competent 
evidence that the veteran's disability is the result of any 
event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4) (2008).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Entitlement to service connection the residuals of back 
injury is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


